Citation Nr: 1508525	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for malignant melanoma, to include: residuals of malignant melanoma as due to exposure to ionizing radiation.
 
2. Entitlement to service connection for skin cancer (other than malignant melanoma): to include residuals of lentigo maligna and residuals of squamous cell carcinoma as due to exposure to ionizing radiation.

3. Entitlement to service connection for bilateral cataracts, status post intraocular lens implants.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1968 to July 1970.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Missouri in December 2012.  Jurisdiction of the claims file is with the RO in Fort Harrison, Montana. 

In January 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran was assigned to provide medical support to Operation Bikini Cleanup at Bikini Atoll as part of Joint Task Group 8. 

2. The Veteran was exposed to ionizing radiation in Bikini Atoll from February 1969 to April 1969.

3. The Veteran suffered severe solar exposure from February 1969 to April 1969, which caused severe sunburn and second degree burns as a result.
  
4. The Veteran suffers from residuals of malignant melanoma, lentigo maligna, and squamous cell carcinoma.

5. The Veteran suffers from residuals of bilateral cataracts, status post intraocular lens implants.

6. Competent evidence has been presented establishing a nexus between malignant melanoma and his active service. 

7. Competent evidence has been presented establishing a nexus between lentigo maligna and his active service. 

8. Competent evidence has been presented establishing a nexus between squamous cell carcinoma and his active service.

9. Competent evidence has been presented establishing a nexus between bilateral cataracts, status post intraocular lens implants maligna and his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for malignant melanoma, including any related residuals of malignant melanoma, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2. The criteria for service connection for lentigo maligna, including any related residuals of lentigo maligna, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

3. The criteria for service connection for squamous cell carcinoma, including any related residuals of squamous cell carcinoma, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for bilateral cataracts, status post intraocular lens implants have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he has developed numerous service connected conditions due to exposure to ionizing radiation (and solar exposure) during his participation in Operation Bikini Cleanup at Bikini Atoll.  Due to the evidence provided by the Veteran of his two month long stay on Bikini Atoll and the competent medical opinions provided by the Veteran, the Board finds that the Veteran's claims for service connection for malignant melanoma, skin cancers other than malignant melanoma, and bilateral cataracts should be granted.   

In July 2012, the Veteran filed claims for service connection for malignant melanoma, multiple recurrent skin cancers, and bilateral cataracts.  He reported that he had been sent to Bikini Atoll in 1969 to begin the clean-up efforts to allow the Islanders to be returned to their homelands.  He reported that he was sent as part of the initial team sent to the island to restore any existing infrastructure and set up a new dispensary.  As he was in this initial group, the Veteran stated that the lack of safe existing structures caused severe initial solar exposure that resulted in severe sunburn and second degree burns.  He also reported that his eyes were exposed to large amounts of ultraviolet light without protection during this period.  

The Veteran has provided evidence that he was diagnosed with malignant melanoma in 1999 and again in 2004 and that both times he underwent wide excision surgeries in order to remove the cancer cells.  Subsequently, the Veteran began developing hand and facial skin cancers that included: lentigo maligna and squamous cell carcinoma.  The Veteran reported that he underwent 13 operations in 11 months in relation to these subsequent skin cancers.  In 2007, the Veteran underwent a total body positron emission tomography (PET) scan, which did not reveal any active pathology.  However, since that time, the Veteran indicated 4-5 reoccurrences of the other skin cancers.

The Veteran has also provided documentation that in June 2008 he was diagnosed with cataracts and corneal astigmatisms of both his left and right eyes.  At that time, he underwent cataract extraction surgery with intraocular lens implantation.   

The RO denied the Veteran's claims for service connection without sending him for a medical evaluation as his personnel records did not initially indicate that the Veteran had served outside of the Sandia Base Army Hospital in New Mexico.  

During his Board hearing, the Veteran reported that, after he had reported to the base in Albuquerque, he had been assigned to the nuclear defense team in addition to his regular duties at the base hospital.  Shortly thereafter, he was informed that he was being sent to Bikini Atoll with Joint Task Force 8 to clean up the location for the return of the native population after nuclear testing had been conducted years earlier.  In addition to his credible testimony, the Veteran provided multiple letters from his superior officers reporting that the Veteran had been assigned to Joint Task Force 8 as a medical officer, that he was among those that initially set up the dispensary in Bikini Atoll, and that he provided assistance with the clean-up of radioactive materials despite limited opportunities to demonstrate his professional abilities.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Tumors, malignant are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, the Board notes that in addition to the Veteran's capability to provide lay testimony, the Veteran has been a licensed medical physician in surgery and family practice since 1966.  Accordingly, the Veteran is competent to provide opinions of medical nature in addition to his lay opinions.   

As no dose estimate has been recorded and provided by the Army Dosimetry Center, the Veteran's claim has been denied as not as not warranting presumptive service connection for claims based upon exposure to ionizing radiation.  See 
38 C.F.R. § 3.311.  However, the Board finds that service connection is warranted on a direct basis.  When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a another basis.  Combee v. Brown, 34 F. 3d. 1043-4 (Fed. Cir. 1994).  

The Veteran has opined that his malignant melanoma and other skin cancers were very likely due to his active service, particularly due to his exposure to nuclear radiation in 1969.  He stated that his opinion was based upon the following: his own medical knowledge as a physician, his research on the subject, that his only known exposure to unusual levels of nuclear radiation was during his active service, and his amounts of solar exposure during his active service.  

He also reported that he had discussed the etiology of his conditions with his current oncologists in Missoula, Montana, Dr. S.F. and Dr. K.T. and that both physicians reported that the Veteran's exposure to ultraviolet radiation and nuclear radiation were highly suspect.  

The only negative medical opinion of record is the opinion provided by the Director of the Environmental Health Program (EHP) in response to the inquiry of the VA's Director of the Compensation Service.  However, the Director of the EHP failed to consider the Veteran's exposure to increased levels of radiation, as directed by the Director of the Compensation Service.  The Director requests an opinion stating that the Army Dosimetry Center indicated that no record of radiation exposure for the Veteran, but that the Veteran had been exposed to ionizing radiation at 31 years old.  The Director of the EHP bases his opinion on the fact that "since the Veteran's radiation does did not exceed those from normal occupational and environmental exposure", then it is unlikely that the Veteran's melanoma or squamous cell carcinoma can be attributed to exposure while in the military service.  

The Board finds the opinion of the Veteran to be more probative than the opinion of the Director of the EHP as the Veteran considers the fact that the Veteran was exposed to increased levels of radiation for approximately two months and the Director's opinion fails to address the effect of the Veteran's in service solar exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

While without any dosimetry readings it is unclear if the Veteran's radiation exposure exceeded 5 rem in one year or 10 rem in a lifetime; however, the Director of the EHP concedes that there is "substantial and convincing scientific evidence for health risks following high dose exposures" to radiation.  It is clear from the Veteran's claims file that he was exposed to some amount radiation above normal occupational and environmental levels.  Further, the Veteran reports indicate that he suffered from severe exposure to the sun during his active service.  

As the Veteran has provided the only competent medical opinion that accounts for both his increased exposure to nuclear radiation and his increased solar exposure during active service, the Board finds that the resolution of the reasonable doubt should be resolved in the favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board finds that service connection for malignant melanoma, lentigo maligna, and squamous cell carcinoma is warranted.  

With regard to the Veteran's claim for service-connection for bilateral cataracts, the Board notes that while the Veteran indicates that even if a dose estimate had been provided that only posterior subcapsular cataracts are a recognized "radiogenic disease."  See 38 C.F.R. § 3.311.  However, as discussed above, the only negative medical opinion of record is the opinion provided by the Director of the EHP, which does not address the Veteran's increased exposure to ultraviolet light.  

As the Veteran has provided a competent medical opinion that his cataracts and his residual intraocular lens implantations were very likely due to his active service, the Board finds that after resolving reasonable doubt in the favor of the Veteran, that service connection for bilateral cataracts, status post intraocular lens implants is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for malignant melanoma, skin cancer (other than malignant melanoma), and bilateral cataracts have been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).









ORDER

Service connection for malignant melanoma, including any related residuals, is granted. 

Service connection for lentigo maligna, including any related residuals, is granted. 

Service connection for squamous cell carcinoma, including any related residuals, is granted.

Service connection for bilateral cataracts, status post intraocular lens implants is granted. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


